DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 4, 6-12, 14-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 8, 15, and 16 of U.S. Patent No. 10,587,915. Although the claims at issue are not identical, they are not patentably distinct from each other because because the claims of the instant application are similar in scope and anticipated by the claims of U.S. Patent No. 10,587,915.
Present Application Claims
U.S. Patent No. 10,587,915 Claims
Claims 1, 4, 7, 8
Claim 8
Claims 3, 12
Claim 2
Claims 6, 14, and 19
Claim 4
Claim 9
Claim 5
Claim 10
Claim 7
Claims 11, 15
Claim 1
Claim 16
Claim 15
Claim 17
Claims 15 and 16
Claim 20
Claims 5 and 7


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it discloses a “machine-readable medium.”  The claim is directed toward software per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a machine-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer software, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 or  Subject Matter Eligibility of Computer Readable Media 1351 OG 212,  February 23, 2010.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore et al. (US 2011/0219401) in view of Chang et al. (US 2003/0110516).
	Regarding claim 1, Candelore discloses a method (Paragraph 2 illustrates a method for controlling the playback of viewer selected advertisements in response to altering the playback of an advertisement within broadcast digital content) comprising:
	identifying, by a processing system including a processor, a cue frame location within media content, the media content displayed with a first display rate; detecting, by the processing system, a cue frame occurring at the cue frame location (Paragraph 39 illustrates that the system may identify and detect tags within the digital content in order to identify what alternative/advertisement content are to be retrieved; figure 3A and paragraphs 42 and 43 illustrate the use of an Adaption field 310 within an I-frame 300 that features control information 315 to indicate whether an advertisement playback feature is enabled, the genre of the advertisement, 
	obtaining, by the processing system, the alternative media content from the cue frame (Paragraphs 43-46 and 75-77 illustrate that the system may obtain the substitute advertisement based on the Adaption field 310 and in response to an alteration of the playback of the advertisement, such as fast forwarding); and
	providing, by the processing system based on the encoded message, the alternative media content for display with a second display rate (Paragraphs 43-46 and 75-77 illustrate that the substitute advertisement may be provided with the alternative playback rate, such as fast forwarding).
	Candelore fails to disclose wherein the cue frame comprises alternative media content and an encoded message.
	Chang discloses wherein the cue frame comprises alternative media content and an encoded message (Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	It would have been obvious at the time of the invention to modify Candelore to include wherein the cue frame comprises alternative media content and an encoded message as disclosed in Change because it would have been common in order to convey information, such as a pointer to the associated substitute/alternative content that is to be displayed.
	Regarding claim 2, Candelore as modified by Chang discloses wherein the media content and the alternative media content are displayed at a display device (Candelore: Paragraph 29 illustrates displaying the content to the user), and wherein the alternative media content is Candelore: Paragraphs 43-46 and 75-77 illustrate that the system may obtain the substitute advertisement based on the Adaption field 310 and in response to an alteration of the playback of the advertisement, such as fast forwarding).
	Regarding claims 3 and 12, Candelore as modified by Chang discloses wherein the alternative media content is obtained in accordance with a comparison of the second display rate with a threshold value (Candelore: Paragraphs 43-46 and 75-77 illustrate that the system may obtain the substitute advertisement based on the Adaption field 310 and in response to an alteration of the playback of the advertisement, such as fast forwarding, and thus compared with the threshold value of the first display rate).
	Regarding claim 4, Candelore as modified by Chang discloses wherein the alternative media content is imperceptible at the display device during presentation at the first display rate (Chang: Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	Regarding claims 6, 14, and 19, Candelore as modified by Chang discloses wherein the cue frame comprises a single cue frame bordered by neighboring, non-cue frames, and wherein the detecting of the cue frame is based on a difference between an image of the alternative media content of the cue frame and image data of the neighboring, non-cue frames (Candelore: Figure 3A and paragraphs 42 and 43 illustrate the use of the I-frame 300 located between other frames such as B-frames and P-frames, wherein the I-frame is processed for information that the neighboring P-frame and B-frame are required).
Regarding claims 8 and 15, Candelore as modified by Chang discloses wherein the cue frame comprises a video cue frame including an image portion comprising the alternative media content (Chang: Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	Regarding claim 9, Candelore as modified by Chang discloses the method further comprising generating, by the processing system, a still image comprising the alternative media content (Candelore: Paragraph 46 illustrates substituting a static image for the advertisement), and wherein the encoded message comprises one of a bar code or a quick response (QR) code (Chang: Paragraphs 30-32 illustrate that the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	Regarding claim 10, Candelore as modified by Chang discloses wherein the media content comprises moving images (Candelore: Paragraph 29 illustrates displaying the content to the user), and wherein the one of the bar code or the QR code identifies the cue frame as a placard for display as the still image (Chang: Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	Regarding claim 11, Candelore discloses an apparatus (Paragraph 2 illustrates a method for controlling the playback of viewer selected advertisements in response to altering the playback of an advertisement within broadcast digital content) comprising:
	a processing system including a processor (Figure 2 and paragraph 36 illustrate a data processing unit 220); and

	identifying a cue frame location within media content, the media content displayed with a first display rate; detecting a cue frame occurring at the cue frame location (Paragraph 39 illustrates that the system may identify and detect tags within the digital content in order to identify what alternative/advertisement content are to be retrieved; figure 3A and paragraphs 42 and 43 illustrate the use of an Adaption field 310 within an I-frame 300 that features control information 315 to indicate whether an advertisement playback feature is enabled, the genre of the advertisement, whether the broadcast advertisement can be stored, or the allocated playback period for the advertisement), the cue frame comprising a single cue frame bordered by neighboring, non-cue frames (Figure 3A and paragraphs 42 and 43 illustrate the use of the I-frame 300 located between other frames such as B-frames and P-frames, wherein the I-frame is processed for information that the neighboring P-frame and B-frame are required);
	obtaining the alternative media content from the cue frame (Paragraphs 43-46 and 75-77 illustrate that the system may obtain the substitute advertisement based on the Adaption field 310 and in response to an alteration of the playback of the advertisement, such as fast forwarding); and
	providing, based on the encoded message, the alternative media content for display with a second display rate, the second display rate differing from the first display rate (Paragraphs 43-46 and 75-77 illustrate that the substitute advertisement may be provided with the alternative playback rate, such as fast forwarding).
	Candelore fails to disclose wherein the cue frame comprises alternative media content and an encoded message.

	It would have been obvious at the time of the invention to modify Candelore to include wherein the cue frame comprises alternative media content and an encoded message as disclosed in Change because it would have been common in order to convey information, such as a pointer to the associated substitute/alternative content that is to be displayed.
	Regarding claims 13 and 18, Candelore as modified by Chang discloses wherein the media content and the alternative media content are displayed at a display device (Candelore: Paragraph 29 illustrates displaying the content to the user), and wherein the alternative media content is imperceptible at the display device during presentation at the first display rate (Chang: Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	Regarding claim 16, Candelore discloses a machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (Paragraph 2 illustrates a method for controlling the playback of viewer selected advertisements in response to altering the playback of an advertisement within broadcast digital content; figure 2 and paragraph 36 illustrate a data processing unit 220; paragraph 27 illustrates storing the instructions on a memory device) comprising:
	identifying a cue frame location within media content, the media content displayed with a first display rate; detecting a cue frame occurring at the cue frame location (Paragraph 39 illustrates 
	obtaining the alternative media content from the cue frame (Paragraphs 43-46 and 75-77 illustrate that the system may obtain the substitute advertisement based on the Adaption field 310 and in response to an alteration of the playback of the advertisement, such as fast forwarding); and
	providing, based on the encoded message, the alternative media content for display with a second display rate, the second display rate differing from the first display rate (Paragraphs 43-46 and 75-77 illustrate that the substitute advertisement may be provided with the alternative playback rate, such as fast forwarding).
	Candelore fails to disclose wherein the cue frame comprises alternative media content and an encoded message.
	Chang discloses wherein the cue frame comprises alternative media content and an encoded message (Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	It would have been obvious at the time of the invention to modify Candelore to include wherein the cue frame comprises alternative media content and an encoded message as disclosed in Change because it would have been common in order to convey information, such as a pointer to the associated substitute/alternative content that is to be displayed.
Regarding claim 17, Candelore as modified by Chang discloses wherein the alternative media content is displayed according to a selection of the second display rate (Candelore: Paragraphs 43-46 and 75-77 illustrate that the system may obtain the substitute advertisement based on the Adaption field 310 and in response to an alteration of the playback of the advertisement, such as fast forwarding), and wherein the alternative media content is obtained in accordance with a comparison of the second display rate with a threshold value (Candelore: Paragraphs 43-46 and 75-77 illustrate that the system may obtain the substitute advertisement based on the Adaption field 310 and in response to an alteration of the playback of the advertisement, such as fast forwarding, and thus compared with the threshold value of the first display rate).
	Regarding claim 20, Candelore as modified by Chang discloses wherein the operations further comprise generating a still image comprising the alternative media content (Candelore: Paragraph 46 illustrates substituting a static image for the advertisement), wherein the encoded message comprises one of a bar code or a quick response (QR) code, and wherein the one of the bar code or the QR code identifies the cue frame as a placard for display as the still image (Chang: Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore et al. (US 2011/0219401), in view of Chang et al. (US 2003/0110516), and in further view of Limp et al. (US 2013/0347018).
Regarding claim 5, Candelore as modified by Chang fails to disclose wherein the media content is displayed at a first display device and the alternative media content is displayed at a second display device different from the first display device.
	Limp discloses wherein the media content is displayed at a first display device and the alternative media content is displayed at a second display device different from the first display device (Paragraphs 13 and 30 illustrate displaying the main content on a first device and displaying the supplemental content on a second device).
	It would have been obvious at the time of the invention to modify Candelore in view of Chang to include wherein the media content is displayed at a first display device and the alternative media content is displayed at a second display device different from the first display device as disclosed in Limp because it would have been a common feature to display alternative content on a second device such that the user may follow the alternative content as it relates to the main content on a first device.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore et al. (US 2011/0219401), in view of Chang et al. (US 2003/0110516), and in further view of Dalrymple et al. (US 2017/0041649).
	Regarding claim 7, Candelore as modified by Chang fails to disclose wherein the cue frame comprises a signal identifying a location within a video frame sequence.
	Dalrymple discloses wherein the cue frame comprises a signal identifying a location within a video frame sequence (Paragraphs 29 and 45 illustrate the use of identifiers/tags identifying time slots of the media content for which to include the supplemental/alternative content).
	It would have been obvious at the time of the invention to modify Candelore in view of Chang to include wherein the cue frame comprises a signal identifying a location within a video 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425